Opinion by
White, P. J.
§ 224. Judgment not supported by evidence.. In a suit brought to recover ■ damages for the loss of household goods contained in a box shipped over a line of railroad, where judgment was rendered in favor of plaintiff for $180.55, held, that where there is no evidence of the character and value of the goods contained in the box which was lost, and the account setting out the items and their value was not proven, the judgment will be reversed for want of evidence to support it.
Eeversed and remanded.